                      Case 6:16-cv-00550-BKS-TWD Document 129 Filed 08/14/19 Page 1 of 5

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          August 14, 2019

Kristen E. Smith          SENT ELECTRONICALLY VIA CM/ECF
Corporation Counsel       Hon. Brenda K. Sannes, U.S. District Judge
                          Federal Building and U.S. Courthouse
Joseph W. Barry III       P.O. Box 7336
First Assistant
Corporation Counsel       Syracuse NY 13261-7336

Christina F. DeJoseph             Re:     Montanez v. City of Syracuse, et al.
Senior Assistant                          Index No. 6:16-cv-00550-BKS-TWD
Corporation Counsel

Catherine E. Carnrike     Dear Judge Sannes:
Meghan E. Ryan
Amanda R. Harrington      Pursuant to the Court’s request, Defendants City of Syracuse (“the City”) and Captain
John C. Black Jr.
Kathryn M. Ryan
                          Thomas Galvin (“Galvin”) (collectively “City Defendants”) submit this letter brief
Ramona L. Rabeler         identifying Plaintiff’s arrests and convictions City Defendants will seek to admit into
Todd M. Long              evidence at trial, “including the date of each arrest or conviction, the offense of each
Khalid Bashjawish         arrest or conviction and the sentence imposed for each conviction.” See Dkt. No. 128.
Lee R. Terry
Sarah A. Lafen
Daniel C. Bollana         City Defendants are aware of 16 incidents that resulted in convictions in Onondaga County
Leigh A. Lieberman        spanning from 1994 to 2009, each with wide ranging sentences and all are probative of
                          Plaintiff’s lack of truthfulness.

                          By copy of this letter upon opposing counsel, Defendants are advising Plaintiff of their
                          intent to use her convictions as outlined below and provide her with an opportunity to
                          contest their use at trial as provided by Fed. R. Evid. 609(b)(2).

                          Plaintiff’s convictions are addressed in reverse chronological order below, providing
                          information requested by the Court. Additional information related to the underlying facts
                          and circumstances related to each conviction has been requested.

                          Under the present circumstances, this office does not have access to all of the police
                          reports related to the above-referenced convictions and arrests. We have made a request
Department of Law         to the Syracuse Police Department for complete access to these records, many of which
Office of Corp. Counsel
233 E. Washington St.
                          are archived in a system which this office currently has no access (2005 and prior).
City Hall, Room 300       Therefore, we respectfully reserve the right to supplement this letter with the facts and
Syracuse, N.Y. 13202      circumstances of each conviction when we are in receipt of these reports.

Office 315 448-8400           I. False Report Emergency arrest on November 21, 2006
Fax 315 448-8381
Email law@syrgov.net      The following details related to Plaintiff’s arrest for false report emergency on November
                          21, 2006, with the Certificate of Disposition enclosed as Exhibit “A:”
www.syrgov.net




                                            Service of papers or process by facsimile or other electronic method is not acceptable.
      Case 6:16-cv-00550-BKS-TWD Document 129 Filed 08/14/19 Page 2 of 5



Montanez v. City of Syracuse, et al.                                                           14 August 2019
                                                                                                       Page 2




            Date of Conviction: 12/13/2006
            Offense of the Conviction: Falsely Reporting an Incident in the Third Degree (PL §
            240.50(2))
            Elements of the Offense: A person is guilty of falsely reporting an incident in the third
            degree when, knowing the information reported, conveyed or circulated to be false or
            baseless, he or she: . . . 2. Reports, by word or action, to an official or quasi-official agency
            or organization having the function of dealing with emergencies involving danger to life or
            property, an alleged occurrence or impending occurrence of a catastrophe or emergency
            which did not in fact occur or does not in fact exist;”
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Conditional Discharge (1 year)

Here, we do know the specific facts of the arrest, as Plaintiff noted in her deposition (Exhibit “B”) that
she was arrested in 2006 for making a 911 call where she told operators that there was a stab victim
outside of the door to her home when she just wanted someone to come to her apartment to remove
bats from there. Here, the conviction is probative of Plaintiffs willingness to be dishonest with law
enforcement authorities about weighty issues, such as a stabbing victim, in order to have something
done about an animal in her home. There is no prejudicial effect, as it lends to her truthfulness and
says nothing else about issues in controversy.

    II. Welfare Fraud, et al., arrest on February 17, 2000
The following details related to Plaintiff’s arrest for false report emergency on November 21, 2006,
with the Certificate of Disposition enclosed as Exhibit “C:”

            (A)
            Date of Conviction: 01/18/2001
            Offense of the Conviction: Welfare fraud in the fifth degree (PL § 158.05)
            Elements of the Offense: “A person is guilty of welfare fraud in the fifth degree when he or
            she commits a fraudulent welfare act and thereby takes or obtains public assistance
            benefits.”
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Conditional Discharge (1 year)

            (B)
            Date of Conviction: 01/18/2001
            Offense of the Conviction: Offering a false instrument for filing in the second degree (PL §
            175.30)
            Elements of the Offense: “A person is guilty of offering a false instrument for filing in the
            second degree when, knowing that a written instrument contains a false statement or false
            information, he offers or presents it to a public office or public servant with the knowledge
            or belief that it will be filed with, registered or recorded in or otherwise become a part of
            the records of such public office or public servant.”
      Case 6:16-cv-00550-BKS-TWD Document 129 Filed 08/14/19 Page 3 of 5



Montanez v. City of Syracuse, et al.                                                        14 August 2019
                                                                                                    Page 3




            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Conditional Discharge (1 year)

            (C)
            Date of Conviction: 01/18/2001
            Offense of the Conviction: Misuse of food stamps, food stamp program coupons,
            authorization cards and electronic access devices (Social Services Law § 147)
            Elements of the Offense:
            1. a. Whoever knowingly uses, transfers, acquires, alters, purchases, transports or
            possesses food stamps, food stamp program coupons, authorization cards or electronic
            access devices which entitle a person to obtain food stamps, in any manner not authorized
            by section ninety-five of this chapter shall be guilty of a class A misdemeanor except that if
            the value of the benefit he or she obtained:
            (i) exceeds one thousand dollars, he or she shall be guilty of a class E felony; or
            (ii) exceeds three thousand dollars, he or she shall be guilty of a class D felony; or
            (iii) exceeds fifty thousand dollars, he or she shall be guilty of a class C felony.
            b. For the purposes of this section, the value of the benefit obtained shall be the
            cumulative face value of such food stamps, food stamp program coupons, authorization
            cards or electronic access devices.
            2. Any person found to have violated the provisions of subparagraph (i), (ii) or (iii) of
            paragraph a of subdivision one of this section, who shall possess a license to sell liquor
            under section sixty-three of the alcoholic beverage control law or to sell lottery tickets
            under article thirty-four of the tax law, shall have such license or licenses revoked in
            addition to any other penalty authorized by law. As used herein, the word “person” shall
            mean any individual, partnership, corporation, or association.
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Conditional Discharge (1 year)

            (D)
            Date of Conviction: 01/18/2001
            Offense of the Conviction: Obtain Public Assistance by Fraud (Social Services Law § 145)
            Elements of the Offense: “1. Any person who by means of a false statement or
            representation, or by deliberate concealment of any material fact, or by impersonation or
            other fraudulent device, obtains or attempts to obtain, or aids or abets any person to
            obtain public assistance or care to which he is not entitled, or does any wilful act designed
            to interfere with the proper administration of public assistance and care, shall be guilty of a
            misdemeanor, unless such act constitutes a violation of a provision of the penal law of the
            state of New York, in which case he shall be punished in accordance with the penalties
            fixed by such law. Failure on the part of a person receiving public assistance or care to
            notify the social services official granting such assistance or care of the receipt of money or
            property or income from employment or any other source whatsoever, shall, upon the
            cashing of a public assistance check by or on behalf of such person after the receipt of such
      Case 6:16-cv-00550-BKS-TWD Document 129 Filed 08/14/19 Page 4 of 5



Montanez v. City of Syracuse, et al.                                                         14 August 2019
                                                                                                     Page 4




            money, or property, or income, constitute presumptive evidence of deliberate
            concealment of a material fact. Whenever a social services official has reason to believe
            that any person has violated any provision of this section, he shall promptly refer the facts
            and evidence available to him to the appropriate district attorney or other prosecuting
            official, who shall immediately evalaute the facts and evidence and take appropriate
            action.”
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Conditional Discharge (1 year)

City Defendants reserve the right to supplement this point with analysis about the essential facts once
we are in receipt of reporting from the Syracuse Police Department.

     III. Criminal Impersonation arrest on September 7, 1995
The following details related to Plaintiff’s arrest for two criminal impersonation charges on September
7, 1995, with the Certificates of Disposition enclosed as Exhibit “D” for the first incident and Exhibit “E”
for the second incident:

            (A)
            Date of Conviction: March 8, 1996
            Offense of the Conviction: Criminal impersonation in the second degree (PL § 190.25(1))
            Elements of the Offense: “A person is guilty of criminal impersonation in the second
            degree when he: 1. Impersonates another and does an act in such assumed character with
            intent to obtain a benefit or to injure or defraud another;”
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: Probation for three years

            (B)
            Date of Conviction: March 8, 1996
            Offense of the Conviction: Criminal impersonation in the second degree (PL § 190.25(1))
            Elements of the Offense: “A person is guilty of criminal impersonation in the second
            degree when he: 1. Impersonates another and does an act in such assumed character with
            intent to obtain a benefit or to injure or defraud another;”
            Class of Conviction: Class A Misdemeanor
            Sentence Imposed for Conviction: 30 days in custody

City Defendants reserve the right to supplement this point with analysis about the essential facts once
we are in receipt of reporting from the Syracuse Police Department.

    IV. Larceny Convictions and Arrests
Plaintiff’s petit larceny conviction on August 8, 2007 (Conditional Discharge), petit larceny arrest on
April 28, 2001 (covered under a conviction on another charge), petit larceny arrest on April 12, 2001
(covered under a conviction on another charge), petit larceny conviction on March 8, 1996 (three years’
      Case 6:16-cv-00550-BKS-TWD Document 129 Filed 08/14/19 Page 5 of 5



Montanez v. City of Syracuse, et al.                                                       14 August 2019
                                                                                                   Page 5




probation), petit larceny conviction on September 7, 1995 (30 days in custody), should be admitted
under Rule 609(b).

The Second Circuit has ruled that by the court looking “beyond the elements of the offense [of larceny]
to determine whether the conviction rested upon facts establishing dishonesty or false statement,” if
can determine whether those convictions may be subject to Rule 403, allowing court to determine
whether probative value of admitting the evidence outweighed its prejudicial effect to the accused and
to limit cross-examination of witnesses. United States v. Estrada, 430 F.3d 606, 614-15 (2d Cir. 2005)
(quoting United States v. Payton, 159 F.3d 49, 57 (2d Cir.1998).

These incidents may, factually, have a highly probative value for the purposes of impeachment, as
Plaintiff may have offered false statements in order to steal the requisite objects to evade arrest or
conviction.

We thank you for your consideration in this matter.

Respectfully submitted,


        /s/
Todd M. Long, Esq.
Assistant Corporation Counsel
Fed Bar Roll ID: 519301
